Citation Nr: 0416898	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  95-39 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for liver disability.

3.  Entitlement to service connection for disability of the 
pancreas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and J.A.J.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1971 with service in Vietnam from March 1970 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing before an RO hearing 
officer in June 1996.  A transcript of this hearing is 
associated with the claims folder.


REMAND

In an April 2004, written brief, the veteran's accredited 
representative notes that a substantial amount of additional 
evidence has been associated with the claims folder that was 
not of record when the most recent Supplemental Statement of 
the Case (SSOC) was issued in July 1999.  These records 
include private medical records received in August and 
September 2002 from private medical facilities as well as 
medical records received from the veteran in March 2004.  

Applicable VA regulations require that pertinent evidence 
submitted by the veteran must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304(c) (2003).  A review of the 
claims folder does not indicate that any such waiver has been 
received.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following:

1.  The RO should undertake all indicated 
development and then readjudicate the 
issues on appeal with consideration of 
the evidence received since the issuance 
of the July 1999 SSOC.  

2.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with an 
SSOC.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 



	(CONTINUED ON NEXT PAGE)



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




